EXHIBIT 10.1
Summary of Annual Incentive Plan for 2018
Annual 2018 Incentive Plan. Effective March 8, 2018, the Company adopted its
annual incentive plan for 2018. The plan provides for possible cash incentive
awards and restricted stock awards in the form of Long-Term Incentive Share
Awards and Career Share Awards, as in prior years. Any such awards, if earned,
would be paid, in the case of the cash award, or granted, in the case of the
restricted stock awards, by March 15, 2019. As described below, awards may be
granted by the Compensation Committee only upon satisfaction of both a
performance condition (which is different for the potential Career Share awards)
and a service condition, and which (in the case of the potential cash incentive
and the potential award of Long Term Incentive Shares) is further subject to
reduction by the Committee based upon an assessment of individual goals and
objectives adopted for each Participant. Vesting of an award of Long Term
Incentive Shares or Career Shares, if granted, is subject to meeting a further
service condition, as described more fully below.


Potential Cash Incentive Awards. The CEO and all Executive Officers whose
responsibilities relate primarily to corporate level administration (Staff
Officers) have the opportunity to earn a cash award ranging from 15% to no more
than 105% of such executive’s base salary (from 45% to 105% for the Chief
Executive Officer and Chief Operating Officer, from 30% to 90% for the Chief
Financial Officer and from 15% to 75% for other officers). Fifty percent of the
amount of the potential cash award is based on achievement of specified levels
of Operating Income from Continuing Operations for the Company, as Adjusted for
unusual items, 30% of the amount is based on achievement of specified levels of
Operating Income from Continuing Operations of the Company’s residential
business operations, as Adjusted for unusual items, and 20% of the amount is
based on achievement of specified levels of Operating Income from Continuing
Operations of the Company’s commercial business operations, as Adjusted for
unusual items.


Executive Officers whose responsibilities primarily relate to one of the
Company’s brands or business units (Line Officers), have the opportunity to earn
a cash payment ranging from 15% to no more than 75% of such participant’s base
salary. Fifty-five percent of the amount is based on achievement of specified
levels of their business unit’s Operating Income from Continuing Operations, as
Adjusted for unusual items, 30% is based on the achievement of specified levels
of the Company’s Operating Income from Continuing Operations, as Adjusted for
unusual items, and 15% is based on achievement of specified levels of the annual
Operating Income, as Adjusted for unusual items, of the Company’s other business
units.


Maximum potential awards are determined by formula; to be eligible for any
award, the participant must be employed by the Company as of the date of
determination, which is anticipated to be no later than March 15, 2019. The
Compensation Committee must determine and certify achievement of the relevant
performance and service conditions.


The Compensation Committee retains the discretion to reduce any award by up to
30% of the amount otherwise earned based on the participant’s level of
achievement of certain individual goals and objectives, which are less
quantifiable and more subjective in nature than the formula goals otherwise set
by the plan. Individual goals have been set by the Committee for each
participant applicable to 2018.


Any cash award will be paid out to the participants by March 15, 2019.


Primary Long-Term Incentive Share Awards and Career Share Awards.


The incentive plan provides for two potential awards of restricted stock:
Primary Long-Term Incentive Share Awards and Career Share Awards.


The Primary Long-Term Incentive Share Award is a possible award of restricted
shares, in value equal to no more than 35% of the Executive’s base salary as of
the beginning of 2018 plus any cash incentive award paid for such year. To be
eligible for an award of Primary Long-term Incentive Shares the Company must
achieve an Operating Income from Continuing Operations, as Adjusted of at least
the threshold level set for determining the potential cash award. If such
threshold level of operating income is attained, the Participant will receive an
award of restricted shares equal in value to 35% of his base salary as of the
beginning of 2018 plus any cash incentive paid for the year. Primary Long Term
Incentive Shares will be granted if the Threshold Corporate Operating
Performance level is reached; however, at Threshold, only 50% of PLTI will be
earned. Proration of PLTI shares will occur between Threshold and Target
performance with 100% of PLTI shares earned at Target Performance. The
Compensation Committee must certify


Page 1

--------------------------------------------------------------------------------



achievement of the threshold level of Operating Income as Adjusted. The
Participant must be employed by the Company as of the date of determination in
order to receive any award. If earned, the Awards will be granted no later than
March 15, 2019.


Vesting. If earned and granted, the Primary Long-Term Incentive Shares vest
equally over 3 years from the potential award date (March 15, 2019). Upon
vesting, each ratable portion of the award becomes unrestricted and must be paid
or made available by March 15 of the year following vesting. That portion of the
award that has been expensed by the Company (as of its most recent year-end
financial statements), and which has not previously become unrestricted and paid
or made available to the Participant, vests upon a Participant’s attaining age
65 (or upon a termination without cause, if sooner). For Participants age 65 or
older, the vested portion becomes unrestricted and is paid or made available by
March 15 of the year immediately following the year of vesting. Shares subject
to the award vest on the Participant’s death, disability or upon a change of
control, as defined in the plan. In no event will shares subject to the Award
become unrestricted and paid and made available later than March 15th of the
year following the year in which the shares are no longer subject to a
substantial risk of forfeiture, as defined under relevant IRC regulations.


The Career Share Award is a possible award of restricted shares, in value equal
to 20% of each Participant’s base salary at the beginning of 2018, for all
executive officers other than the Chief Operating Officer and Chief Financial
Officer; for the Chief Operating Officer, the award is equal in value to 35% of
his base salary, and for the Chief Financial Officer, such award is equal in
value to 30% of his base salary at the beginning of 2018. To be eligible for an
award of Career Shares, the Company must have achieved a profitable level of
Operating Income from Continuing Operations, as Adjusted. The Compensation
Committee must certify achievement of the minimum level of Operating Income from
continuing Operations, as Adjusted. The Participant must be employed by the
Company as of the date of determination in order to receive any award.


Vesting. If earned and granted, the Career Share award vests ratably over two
years for participants age 60 or older on the date of grant. For participants
under age 61, shares vest ratably over 5 years beginning after such executive
officer’s 61st birthday. That cumulative portion of the award that has been
expensed by the Company (as of its most recent year ending financial statements)
and which has not become unrestricted and paid or made available to the
Participant, vests upon a Participant’s attaining age 65. The vested portion of
each award becomes unrestricted and is paid or made available March 15 of the
year immediately following the year of vesting. In no event will shares subject
to the Award become unrestricted and be paid and made available later than March
15th of the year following the year in which the shares are no longer subject to
a substantial risk of forfeiture, as defined under relevant IRC regulations.




















Page 2